Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 12/29/2020 has been made of record and entered.  No amendment has been made to the claims or specification.
	Claims 1-24 were previously pending in this application.
	Claims 1-24 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected (distinct) invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2020.

Foreign Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in UNITED KINGDOM on 03/23/2016. It is noted, however, that applicant has not filed a certified copy of the UK 1604916.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 1, the claim does not appear to particularly point out how the amount by weight of the one or more platinum group metal or layer thickness of the on-wall coating is present on channel wall surfaces of the first plurality of channels varies continually along the longitudinal direction, thus renders the vague and indefinite.
B.	Regarding claim 10, the claim does not appear to particularly point out how the amount by weight of the one or more platinum group metal or layer thickness of the on-wall coating is present on channel wall surfaces of the second plurality of channels varies continually along the longitudinal direction, thus renders the vague and indefinite.  The specification does not seem to provide a support or definition for the claimed limitation either.
C.	The term "substantially in-wall coating" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially in-wall coating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




Response to Applicants’ Arguments
5.	The remarks filed on 12/29/2020 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above and the following reasons.
	Applicants argued, that the term “substantially in-wall coating” is defined in the specification (p. 10, l. 28 to p. 11, l. 14) and thus definite and particularly points out and distinctly claims the subject matter which the inventor or a joint inventor regards as the invention (Applicants’ response on page 2, first paragraph).
	Even though the term “substantially in-wall coating” is defined in the specification, the limitation in the claim must be clear and particularly point out in the claim itself.  The term “substantially” does not point out specific amount or it specifies whether the “in-wall coating” is present or not.

Conclusion
6.	Claims 1-24 are pending.  Claims 1-20 are rejected.  Claims 21-24 remain withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
April 20, 2021